DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
	The objection to the drawings have been withdrawn. The 35 USC 112 rejections of claims 1, 5, 8, 11, 14 have been with withdrawn.
Response to Arguments
Applicant’s arguments with respect to the claims have been considered but are moot because the arguments do not apply to the references as used in the current rejection.
Claim Objections
Claim 5 objected to because of the following informalities:  claim 5 objected to as dependent upon a cancelled claim.  Appropriate correction is required.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 8-14 rejected under 35 U.S.C. 103 as being unpatentable over Eddy (1666813) in view of Husa (4437480).

Eddy does not expressly disclose as taught by Husa: 
the kite frame comprises a central link (Husa Fig. 1 ref. 62 disclosed as link) connected to a support member (Fig. 1 ref. 34 or ref. 32) via at least one rotational joint (rotation of ref. 32 or ref. 34 seen in Figs. 1 and 2) defined by insertion of both a support member connection tab (Fig. 7 ref. 70 or 74) and a support member lateral connection column (ref. 66) through an insertion hub of the central link (hub considered the aperture for ref. 66 on ref. 62):
It would have been obvious to one of ordinary skill in the art at the time of the invention to modify Eddy with Husa by incorporating the rotational joint of Husa into the sleeve of Eddy in order to allow portion of the kite to be broken down and quickly assembled and to allow a smaller package to be shipped. 
Eddy as combined further discloses:
sliding at least one support sheath away from said at least one rotational joint (Eddy ref. 23 sleeve), and collapsing the kite frame by rotating at least one support member relative to said at least one rotational joint (Eddy):
and inserting the collapsed kite and kite frame into a box (Eddy page 2 line 66 discloses “can be compacted into a relatively small package especially suitable for a mail-order business” accordingly fit into a shipping box).

In regards to claim 9, Eddy as combined discloses the method of claim 8 further


In regards to claim 10, Eddy as combined discloses the method of claim 8 but does not expressly disclose: wherein said kite frame creates a kite wingspan when fully extended is in a range of about 50 to about 93 inches in length.
It would have been obvious to one having ordinary skill in the art at the time the invention was made to provide for the kite wingspan when fully extended to be in a range of about 50 to about 93 inches in length in order to fit into fit easily into a box for shipping, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art. /n re Aller, 105 USPQ 233.

In regards to claim 11, Eddy as combined discloses the method of claim 8 but does not expressly disclose wherein said kite frame when fully extended creates a kite wingspan of at least 50 inches, whereby a relatively large kite may be shipped in a relatively small shipping box.
It would have been obvious to one having ordinary skill in the art at the time the
 invention was made to provide for the kite frame when fully extended has a kite wingspan of at least 50 inches in order to fit into easily into a box for shipping, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art. In re Aller, 105 USPQ 233.

	In regards to claim 12, Eddy as combined discloses the method of claim 8 but
does not expressly disclose: wherein said box is of a length measuring not greater than 18 inches.
It would have been obvious to one having ordinary skill in the art at the time the invention was made to provide for the box to be a length measuring not greater than 18 inches in order to easily fit the kite into a the box for shipping, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art. /In re Aller, 105 USPQ
233.

In regards to claim 13, Eddy as combined discloses the method of claim 8
wherein said box is of a width not greater than 8 inches, and a height not greater than
1.5 inches.
It would have been obvious to one having ordinary skill in the art at the time the invention was made to provide for the box is of a width not greater than 8 inches, and a height not greater than 1.5 inches in order to fit the kite easily into the box for shipping, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art. In re Aller, 105 USPQ 233.

In regards to method claim 14 is of similar scope as claim 8 and is similarly rejected using the Eddy and Husa references.

Allowable Subject Matter
Claim 1, 2, 5-7 allowed.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to VICENTE RODRIGUEZ whose telephone number is (571)272-4798.  The examiner can normally be reached on M-TH 7-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, JOSHUA HUSON can be reached on 571-270-5301.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/V.R./Examiner, Art Unit 3642                                                                                                                                                                                                        

/MEDHAT BADAWI/Primary Examiner, Art Unit 3642